Citation Nr: 1455345	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction. 

3.  Entitlement to service connection for neuropathy in the left upper extremity. 

4.  Entitlement to service connection for neuropathy in the left lower extremity. 


REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1970 to February 1990.

These matters come on appeal to the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs, Regional Office located in Lincoln, Nebraska (RO), which in pertinent part, denied the benefits sought on appeal. 

In October 2013, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2014).  

This appeal includes documents contained in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, erectile dysfunction, neuropathy in the left upper extremity and neuropathy in the left lower extremity.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

The Veteran asserts that his diabetes mellitus was related to service, specifically, in-service herbicide exposure.  Notably, if a veteran was exposed to an herbicide agent during active military service, certain diseases including diabetes mellitus will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the Veteran's service personnel records reflect that he served in Thailand at Korat Royal Thai Air Force Base (RTAFB) as a munitions maintenance specialist from August 1970 to August 1971 and at the U-Tapao RTAFB from November 1974 to December 1975. 

His awards include the Vietnam Service Medal, but there is no indication in the service records that the Veteran served in the Republic of Vietnam and responses from National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) showed that no herbicide exposure could be verified.  See March 2011 PIES response. 

The Veteran contends that he came into contact with Agent Orange while he worked near the perimeter as munitions maintenance specialist when he service at Korat RTAFB.  The Veteran reports that while at Korat RTAFB, he worked daily in the munitions operation area (MOA) which was located in close proximity to the perimeter fence, and on a weekly basis, he was required to travel to the Munitions Storage Area which was located seven miles away from the main base and down a desolate road with no vegetation on either side.  He further reported that approximately every three months, he would observe crews spraying the sides of that road with a liquid chemical.  See April 2011 statement in support of the case.   

During the Board hearing, the Veteran testified that on occasion, his vehicle was sprayed with liquid chemical as he traveled down the road to the MSA.  See October 2013 Board hearing transcript, page 9.  The Veteran also testified that while he was stationed at Korat RTAFB, he trained as security police augmentee for three to four week period and his training required him to perform his duties on the perimeter.  See Id., page 10.  Lastly, the testified that he observed storage barrels with orange stripes painted around were stored at the MOA, and he was told that those containers contained vegetation defoliant.  He further testified that he loaded some of those containers onto to a truck.  See Id., page 19.  

In support of his assertion that his MOS placed him within close proximity to the perimeter at Korat RTAFB, he has submitted an aerial photograph of the Korat RTAFB in which he identifies a road to MSA that lead away from the base into the jungle area outside the perimeter and he also identified buildings as "MOA" which he stated were close to the perimeter. 

VA Compensation and Pension (C&P) has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Evidence of this can be found in a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Therefore, when herbicide related claims from Veterans with Thailand service are received, RO personnel now evaluate the treatment and personnel records to determine whether the Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.

Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides. 

Therefore, C&P Service has determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of personnel in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases, including U-Tapao RTNA and Korat RTAFB.  VA guidance states that if an Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq. 

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  See Id. 

The record does contain a May 2012 memorandum on formal finding of insufficient information required to submit a JSRRC request to verity herbicide exposure.  It was noted that the service personnel records do not contain affirming evidence showing that the Veteran's duties would have put him near the air base perimeter while stationed in Thailand. 

To date, no request was submitted to JSRRC for any information that the organization can provide to corroborate the Veteran's alleged exposure to herbicides including Agent Orange in Thailand.  Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1). 

In this regard, the Board finds that the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Korat RTAFB in order to formulate a JSRRC request.  To that extent, the Veteran has provided the aerial photograph that indicates that the "MSA" was located seven miles away from the base and the "MOA" bordered the perimeter of the Korat RTAFB.  He asserts that while he was performing his duties as a munitions maintenance specialist, he worked in the MOA and traveled to MSA at Korat RTAFB, and thereby exposing him to herbicides. 

On remand, the RO should submit of a request to JSRRC for verification of the Veteran's assertions regarding his exposure to herbicides while serving in Thailand at Korat RTAFB as a munitions maintenance specialist.  In particular, the RO should seek to verify that "Munition Storage Area" was located away from the main base and the "Munition Operation Area" was located near the perimeter of Korat RTAFB.  Also, the RO should attempt to verify that the Veteran trained as security police augmentee for three to four weeks and his described duties would have placed him on the perimeter at Korat RTAFB.

With respect to the Veteran's claims for entitlement to service connection for erectile dysfunction and neuropathies in the left upper and lower extremities, the Veteran contends that these conditions are secondary to his diabetes mellitus, and in the alternative, he believes that his conditions are secondary to his service-connected cervical and lumbar spine disabilities.  

Notably, the record demonstrates that the Veteran has radiculopathy in his right upper extremity associated with his cervical spine disability and there is indication that he has had neurologic involvement as a result of his lumbar spine disability.  Given the Veteran's assertion and a review of the medical evidence, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether his erectile dysfunction and neuropathies in the left upper and lower extremities are proximately caused or aggravated by his service-connected disabilities as opposed to his diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should issue the Veteran proper VCAA notice of how to establish entitlement to service connection for erectile dysfunction, neuropathy in left upper extremity and neuropathy in left lower extremity on a secondary basis.

2. Ask the Veteran to submit additional information, and in particular, the dates of when he trained as security police agumentee at Korat RTAFB. 

3. Send an appropriate request to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to Agent Orange exposure while the Veteran was station at Korat RTAFB, in Thailand from August 1970 to August 1971. 

In particular, the JSRRC should attempt to verify that whether the Veteran's military occupational specialty as a munitions maintenance specialist would have placed him near the perimeter of the base.  Also, the JSRRC should attempt to verify whether the Veteran served as security police agumentee for a period while at Korat RTAFB. 

If possible, along with the request, the RO should provide the aerial photograph of Korat RTAFB contained in the record and ask JSRRC to verify that Munition Storage Area (MSA) was located away from the base and the Munition Operation Area (MOA) was located near the perimeter of Korat RTAFB.

4. Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure.

5. Arrange for the Veteran to undergo a VA neurologic examination with the appropriate specialist to determine whether his erectile dysfunction and neuropathies in the left upper and left lower extremities are proximately caused or aggravated by his service-connected disabilities.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

Based on a review of the claims folder, the VA examiner should provide opinions on whether the Veteran's erectile dysfunction and neuropathies in the left upper and left lower extremities are proximately due to, or is aggravated, by any of the Veteran's service-connected disabilities.  If aggravation of a nonservice-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete explanation must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the case should be reviewed on the basis of the additional evidence.  If any benefit sought on appeal remains denied, the Veteran and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



